ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                                 People v. White, 2011 IL 109616




Caption in Supreme          THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. PIERRE
Court:                      WHITE, Appellee.


Docket No.                  109616
Filed                       June 16, 2011


Held                       Where the factual basis entered for a guilty plea makes it clear that a
(Note: This syllabus       defendant is subject to a mandatory sentencing enhancement, a trial
constitutes no part of the court judgment imposing a sentence that does not include the
opinion of the court but enhancement on the basis that the enhancement was excluded by the
has been prepared by the parties from the plea agreement is void.
Reporter of Decisions for
the convenience of the
reader.)


Decision Under              Appeal from the Appellate Court for the First District, No. 1–07–2102
Review                      (unpublished order under Supreme Court Rule 23); heard in that court
                            on appeal from the Circuit Court of Cook County, the Hon. Marcus R.
                            Salone, Judge, presiding.



Judgment                    Affirmed.
Counsel on               Lisa Madigan, Attorney General, of Springfield, and Anita Alvarez,
Appeal                   State's Attorney, of Chicago (James E. Fitzgerald, Annette N. Collins,
                         Jennifer N. Bruzan, Alan J. Spellberg, Susan R. Schierl Sullivan,
                         Veronica Calderon Malavia and Kathryn A. Schierl, Assistant States’
                         Attorneys, of counsel), for the People.

                         Michael J. Pelletier, State Appellate Defender, Alan J. Goldberg,
                         Deputy Defender, and Darrel F. Oman, Assistant Appellate Defender,
                         of the Office of the State Appellate Defender, of Chicago, for appellee.


Justices                 JUSTICE BURKE delivered the judgment of the court, with opinion.
                         Chief Justice Kilbride and Justices Freeman, Thomas, Garman, and
                         Karmeier concurred in the judgment and opinion.
                         Justice Theis specially concurred, with opinion.



                                           OPINION

¶1        In this case, we address the following question: When the factual basis entered for a
      guilty plea makes it clear that a defendant is subject to a mandatory sentencing enhancement,
      may the trial court enter judgment imposing a sentence that does not include the
      enhancement on the basis that the enhancement was excluded by the parties from the plea
      agreement? The appellate court answered this question in the negative and held that, because
      a mandatory sentencing enhancement was not included in defendant’s sentence in this case,
      the sentence and plea were void. No. 1–07–2102 (unpublished order under Supreme Court
      Rule 23). For the reasons that follow, we affirm the judgment of the appellate court.

¶2                                          Background
¶3        Defendant Pierre White was charged with three counts of first degree murder, one count
      of armed robbery and one count of attempted armed robbery in connection with the
      November 6, 2004, armed robbery and murder of Karim Ally, a taxi cab driver. In November
      2006, following the trial court’s denial of defendant’s first motion to quash arrest and
      suppress evidence, defense counsel told the court, “the State and I are attempting to resolve
      the case short of trial.” On January 23, 2007, defense counsel stated, “Judge, I had asked the
      State if they would make an offer. They wanted to reach out to the family of the victim. They
      have not done that.”
¶4        In February 2007, the State offered defendant a 30-year sentence in exchange for a plea
      of guilty to first degree murder, which defendant rejected. Additional attempts to resolve the
      matter failed and the case was set for trial on April 30, 2007. The court continued the case


                                               -2-
     to June 12, 2007. And on that date, defense counsel advised the court that the State had made
     an offer, which defendant accepted. Under the terms of this offer, defendant would plead
     guilty and receive a 28-year sentence on the charge of first degree murder and a 4-year
     sentence on the charge of possession of contraband while in a penal institution, to be served
     consecutively.1
¶5       Prior to accepting defendant’s plea, the trial court admonished defendant in accordance
     with Supreme Court Rule 402. In doing so, the court advised defendant, in pertinent part, that
     he was charged with first degree murder and that the sentencing range for this offense was
     20 to 60 years’ imprisonment. After defendant acknowledged the rights he was waiving and
     stated his desire to proceed, the State presented a factual basis for both pleas.
¶6       The State offered the following as the factual basis for first degree murder:
             “[I]t would be hereby stipulated to by and between the parties that the victim in this
             case, Karim Ally, *** was a taxi driver and on November 6, 2004 was alive and well
             and was 48 years of age.
                 At approximately 11:10 that evening he did pick up the defendant, *** whom
             would be identified in court by other witnesses as being in Karim Ally’s cab along
             with a cohort by the name of Huzell Washington ***.
                 Both the defendant and Huzell Washington planned to rob the victim, Karim
             Ally. And prior to getting into Karim Ally’s cab, they were in a different person’s
             cab, a person by the name of William Wesley. William Wesley would also identify
             the defendant in open court as having been in his cab prior to getting into Karim
             Ally’s cab along with Huzell Washington.
                 Once in Karim Ally’s cab, the–they had planned to rob the victim. And the
             defendant admitted in a videotaped confession that he was acting as a lookout and
             looking outside of the cab for police to drive up.
                 When Karim Ally brought them to their destination at 6350 South King Drive,
             both the defendant and Huzell Washington exited the cab and the victim was shot in
             the temple one time with a handgun.
                 The defendant, in a videotaped confession, does not state that he is the shooter,
             however, does admit to taking the gun from Mr. Huzell Washington after the incident
             and putting it in his back pocket.
                 They both go to Patricia Jones’ home, and Patricia Jones is Huzell Washington’s
             girlfriend, who would identify the defendant in open court as arriving at her
             apartment with her boyfriend, Huzell Washington. She would identify the defendant
             was wearing a White Sox jacket when he entered into her home.
                 Both the defendant and Huzell Washington both then left from the apartment and
             upon leaving the apartment, Mr. John Edwards, who was working security in that
             area, stopped the defendant because the defendant was trying to exit from a gated


            1
               Defendant was charged with possession of contraband while in custody awaiting
     trial on the murder and robbery charges.

                                              -3-
               area.
                    Mr. John Edwards did a protective pat-down and did recover a weapon from the
               defendant. That weapon, it would be testified to by an Illinois State Police Forensic
               Scientist by the name of Jennifer Alber. She would be qualified to testify in the area
               of ballistics, and she would testify that the weapon that was recovered from the
               defendant did match the one fired bullet that was recovered from the victim’s body.
                    Further, there was GSR testing conducted on the White Sox jacket that was
               recovered from Huzell Washington’s girlfriend’s home, and that jacket was tested for
               GSR by Robert Berke, and he would be qualified to testify as an expert in the field
               of, I guess ballistics also, Judge. And he would testify that the right cuff of that Sox
               jacket did contact the PGSR related item or was in the environment of a discharged
               firearm.
                    Further, Judge, Dr. Adrienne Segovia *** would testify that she was the medical
               examiner who conducted the autopsy on the body of the victim, Karim Ally. *** And
               after conducting an autopsy, it would be her opinion, within a reasonable degree of
               medical and scientific certainty, that the victim did die as a result of a gunshot wound
               of the head.”
       The State then offered a factual basis for the possession charge.
¶7         The trial court accepted the pleas and the State nol-prossed the remaining counts against
       defendant. Thereafter, the trial court sentenced defendant to 28 years’ imprisonment for
       murder and 4 years’ imprisonment for possession of contraband, in accordance with the plea
       agreement.
¶8         On June 18, defendant, through his attorney, orally moved to withdraw the guilty plea on
       the basis that it was involuntary. Counsel argued that defendant did not fully understand the
       implications of his decision and he had been rushed into making a decision. The State
       objected, arguing that defendant should file a written motion and the State be given an
       opportunity to respond. The trial court allowed the State’s request and deferred ruling until
       a written motion was filed.
¶9         On June 21, defendant filed a written motion to vacate his guilty plea. In addition to
       arguing that he did not understand the implication of pleading guilty, defendant also argued
       that he was not properly admonished about the sentencing range. Specifically, defendant
       alleged that he was subject to the 15-year mandatory firearm enhancement provision (730
       ILCS 5/5–8–1(a)(1)(d)(i) (West 2004)) for being armed with a firearm, making the actual
       sentence range 35 to 75 years, not 20 to 60 years. Thus, defendant argued that the 28-year
       sentence he received was not authorized by statute and, therefore, was void. Accordingly, the
       plea agreement had to be vacated.
¶ 10       At the hearing on this motion, the State maintained that the factual basis for the plea did
       not include a statement that the defendant himself was armed with a firearm and that the trial
       court had not made a specific finding to that effect. Thus, according to the State, the statutory
       enhancement was not triggered and the 20-to-60-year sentencing admonishment was correct.
¶ 11       The trial court denied defendant’s motion. It found that the 15-year sentencing
       enhancement provision did not apply to defendant because he was found guilty on a theory

                                                 -4-
       of accountability. However, the court reasoned that, even if the enhancement did apply to
       defendant, defendant was not prejudiced by his plea.
¶ 12        Defendant appealed, again arguing that his sentence was void. The appellate court
       reversed and remanded. No. 1–07–2102 (unpublished order under Supreme Court Rule 23).
       Citing to People v. Rodriguez, 229 Ill. 2d 285 (2008), the appellate court found that the 15-
       year enhancement provision applies to a defendant whose guilt is based on accountability,
       as was the case here, but that defendant was neither admonished of the 15-year enhancement
       nor sentenced to it. Pursuant to People v. Torres, 228 Ill. 2d 382 (2008), the appellate court
       concluded that defendant’s sentence must be vacated because it fell below the permissible
       minimum 35 years mandated by statute. By failing to properly sentence defendant, the trial
       court exceeded its statutory authority and the sentence was void.
¶ 13        The appellate court rejected the State’s argument that the trial court was required to make
       an additional factual finding to impose the 15-year sentencing enhancement under Apprendi
       v. New Jersey, 530 U.S. 466 (2000). Relying on People v. Townsell, 209 Ill. 2d 543 (2004),
       the appellate court concluded that Apprendi-based sentencing objections cannot be heard on
       appeal from a guilty plea.
¶ 14        The appellate court ruled that defendant’s void sentence invalidated the entire plea
       agreement and remanded the cause so that defendant could withdraw his plea and proceed
       to trial, if he so chose.
¶ 15        We granted the State’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Feb. 26, 2010).

¶ 16                                           Analysis
¶ 17        Under Supreme Court Rule 402, a trial court cannot enter a final judgment on a plea of
       guilty without first determining that there is a factual basis for the plea. Ill. S. Ct. R. 402 (eff.
       July 1, 1997). The factual basis for a guilty plea generally will consist of an express
       admission by the defendant that he committed the acts alleged in the indictment or a recital
       to the court of the evidence that supports the allegations in the indictment. People v. Brazee,
       316 Ill. App. 3d 1230, 1236 (2000). “The plea obviates the prosecution’s burden of proof.
       ‘ “It supplies both evidence and verdict, ending controversy.” ’ Boykin v. Alabama, 395 U.S.
238, 242 n.4, 23 L. Ed. 2d 274, 279 n.4, 89 S. Ct. 1709, 1712 n.4 (1969), quoting Woodard
       v. State, 42 Ala. App. 552, 558, 171 So. 2d 462, 469 (1965).” People v. Guttendorf, 309 Ill.
       App. 3d 1044, 1046 (2000). In this case, the factual basis offered by the State in support of
       defendant’s plea of guilty to first degree murder established that the victim died of a gunshot
       wound to the head and that there was sufficient evidence to find defendant guilty of the
       murder on a theory of accountability.
¶ 18        Section 5–8–1 of the Unified Code of Corrections sets forth the sentencing range for first
       degree murder:
                    “(a) Except as otherwise provided in the statute defining the offense, a sentence
                of imprisonment for a felony shall be a determinate sentence set by the court under
                this Section, according to the following limitations:
                        (1) for first degree murder,


                                                   -5-
                             (a) a term shall be not less than 20 years and not more than 60 years[.]”
                        730 ILCS 5/5–8–1 (West 2004).
       Section 5–8–1 also contains a provision requiring the imposition of an enhanced sentence
       where a firearm is used in the offense:
                    “(d)(i) if the person committed the offense while armed with a firearm, 15 years
                shall be added to the term of imprisonment imposed by the court.” 730 ILCS 5/5–8–1
                (a)(1)(d)(i) (West 2004).
¶ 19        In the case at bar, the trial court did not impose the 15-year sentencing enhancement
       largely because it believed that the enhancement did not apply where guilt is predicated on
       accountability. As the State concedes, however, this is incorrect. In Rodriguez, we held that
       section 5–8–1(a)(1)(d)(i) applies to a defendant who aids and abets another in the
       commission of first degree murder, which renders the defendant accountable for all criminal
       acts done in furtherance of that crime, including being armed with a firearm. Rodriguez, 229
Ill. 2d at 294. Because the sentencing enhancement was triggered, defendant was subject to
       the mandatory minimum sentence of 35 years’ imprisonment, which is more than the 28
       years he received. The State argues, however, that the trial court had the authority to impose
       the 28-year sentence, which defendant agreed to. We disagree.
¶ 20        Once a trial court accepts a plea of guilty, it is the duty of the court to fix punishment.
       People v. Davis, 93 Ill. 2d 155, 161 (1982); People v. Wilson, 396 Ill. 191, 192 (1947). We
       have “repeatedly recognized that the legislature has the power to prescribe penalties for
       defined offenses, and that power necessarily includes the authority to prescribe mandatory
       sentences, even if such sentences restrict the judiciary’s discretion in imposing sentences.”
       People v. Huddleston, 212 Ill. 2d 107, 129 (2004). A court does not have authority to impose
       a sentence that does not conform with statutory guidelines (People v. Whitfield, 228 Ill. 2d
502, 511 (2007); People v. Wade, 116 Ill. 2d 1, 6 (1987)) and a court exceeds its authority
       when it orders a lesser or greater sentence than that which the statute mandates (Wade, 116
Ill. 2d at 7). See also People v. Pullen, 192 Ill. 2d 36, 40 (2000). In such a case, the
       defendant’s sentence is illegal and void. People v. Arna, 168 Ill. 2d 107, 113 (1995) (“A
       sentence which does not conform to a statutory requirement is void). See also People v.
       Harris, 203 Ill. 2d 111, 119-21 (2003); Pullen, 192 Ill. 2d at 40; City of Chicago v. Roman,
       184 Ill. 2d 504, 510 (1998); People v. Williams, 179 Ill. 2d 331, 336 (1997).
¶ 21        Under the Unified Code of Corrections, the legislature has imposed specific requirements
       upon circuit courts with respect to the imposition of enhanced sentences when firearms are
       used in the commission of first degree murder. The circuit court is responsible for enforcing
       these requirements and imposing the appropriate sentence. People ex rel. Waller v. McKoski,
       195 Ill. 2d 393, 399-401 (2001). Here, defendant’s sentence did not conform to the statutory
       requirements and, therefore, is void. And, because defendant was not properly admonished,
       the entire plea agreement is void as well.
¶ 22        The State maintains, however, that defendant’s sentence and plea are not void because
       the State and defendant agreed to a “reduced murder charge” or a “lesser degree” of murder,
       i.e., murder that did not include the sentencing enhancement. According to the State, the
       intent of the parties controls and, thus, the 15-year enhancement does not apply.


                                                -6-
¶ 23       Defendant disputes the State’s characterization as to what the parties agreed to. However,
       we need not resolve this dispute because the State’s contention that the intent of the parties
       controls is incorrect. “Even when a defendant, prosecutor, and court agree on a sentence, the
       court cannot give the sentence effect if it is not authorized by law.” United States v.
       Greatwalker, 285 F.3d 727, 730 (8th Cir. 2002); People v. Jackson, 176 Cal. Rptr. 166, 170
       (Cal. Ct. App. 1981). See also Sumner v. State, 643 S.E.2d 831, 835 (Ga. Ct. App. 2007);
       State v. Hines, 07–313, at 3 (La. App. 5 Cir. 11/27/07); Mobley v. State, 939 So. 2d 213, 214
       (Fla. Dist. Ct. App. 2006) (per curiam); State v. Crawford, 877 A.2d 356, 360 (N.J. Super.
       Ct. App. Div. 2005); Tucker v. State, 864 So. 2d 580, 581 (Fla. Dist. Ct. App. 2004); Chae
       v. People, 780 P.2d 481 487 (Colo. 1989); People v. West, 436 N.Y.S.2d 424, 425 (N.Y.
       App. Div. 1981). See also People v. Torres, 228 Ill. 2d 382, 398 (2008) (noting that a
       defendant “could not have negotiated a lesser sentence given that the 45-year sentence he
       received was the minimum possible under the sentencing scheme” (emphasis added)).
¶ 24       The State argues, nonetheless, that because it has discretion to decide which offense to
       charge and, indeed, whether to charge at all, it has the authority to negotiate the
       “unenhanced” sentence here. As an analogy, the State points out that it could offer a
       defendant charged with armed robbery a plea agreement on simple robbery.
¶ 25       We do not dispute that “the State’s Attorney is endowed with the exclusive discretion to
       decide which of several charges shall be brought, or whether to prosecute at all.” People v.
       Jamison, 197 Ill. 2d 135, 161 (2001). It is also true that this discretion permits the State to
       enter into plea agreements wherein the State, if it so chooses, may negotiate away the firearm
       element when a defendant is charged with armed robbery. See People ex rel. Madigan v.
       Kinzer, 232 Ill. 2d 179, 186 (2009); People v. Eckhardt, 127 Ill. 2d 146, 151-52 (1989);
       People ex rel. Carey v. Cousins, 77 Ill. 2d 531, 539 (1979). But that is not what happened
       here.
¶ 26       In the case at bar, defendant was charged with first degree murder. Unlike robbery and
       armed robbery, which are separate and distinct offenses, first degree murder is a single
       offense–there is no separate offense of “armed murder” or “enhanced murder.” As noted
       above, section 5–8–1 of the Unified Code of Corrections provides in paragraph (a)(1)(d)(i)
       that when a defendant is found guilty of murder, 15 years “shall be added to the term of
       imprisonment imposed by the court” based on the fact that a firearm was used in the
       commission of the offense. This is a mandatory sentencing enhancement. In enacting section
       5–8–1(a)(1)(d)(i), the legislature took away any discretion the State and trial court had to
       fashion a sentence that does not include this mandatory enhancement.
¶ 27       Citing People v. Summers, 291 Ill. App. 3d 656 (1997), the State also contends that, in
       negotiating the guilty plea, it could concede a version of the facts which would fail to
       acknowledge that a firearm was used in the commission of the offense and make sentencing
       concessions based on that set of facts. The Summers principle relied upon by the State is not
       relevant here. The version of the facts agreed to by the State and presented by it in the factual
       basis to the court established that a firearm was used in the commission of the offense. Thus,
       in this case, the mandatory sentence enhancement was triggered.
¶ 28       There is one more matter that needs to be addressed. In the appellate court, the State


                                                 -7-
       argued that, pursuant to Apprendi v. New Jersey, 530 U.S. 466 (2000), the trial court had to
       make an actual finding that defendant was armed with a firearm in order to trigger the 15-
       year enhancement. Thus, according to the State, the 28-year sentence was not void. The
       appellate court rejected this argument, concluding that Apprendi claims cannot be raised on
       appeal from a guilty plea. See No. 1–07–2102 (unpublished order under Supreme Court Rule
       23). Before this court, the State abandons the argument it made in the appellate court. It again
       cites Apprendi, but argues only that the lack of a finding by the trial court is evidence that
       the parties agreed defendant was pleading guilty to murder without the firearm sentencing
       enhancement. However, even if the State’s argument is correct, as we discussed above, the
       parties could not agree to, and the trial court could not impose, a sentence that is not
       authorized by law.
¶ 29       In sum, we find the 28-year sentence imposed by the trial court was not valid. Defendant
       pled guilty to committing the offense of first degree murder and the factual basis provided
       to the court in support of defendant’s plea made it clear that a firearm was used in the
       commission of the offense. Under these circumstances, the legislature has mandated that an
       additional period of 15 years must be added to the sentence. Thus, the trial court could not
       impose a sentence that did not include the 15-year mandatory enhancement. If we were to
       hold that the State could negotiate a sentence without the mandatory enhancement, it would
       render section 5–8–1(a)(1)(d)(i) and the legislature’s clear intent in enacting this provision
       meaningless.

¶ 30                                       Conclusion
¶ 31       Because the trial court’s imposition of the 28-year sentence pursuant to the plea
       agreement was void for noncompliance with section 5–8–1(a)(1)(d)(i), we affirm the
       appellate court’s judgment reversing the order denying defendant’s motion to vacate his
       guilty plea. The cause is remanded to the circuit court with directions to allow defendant to
       withdraw his guilty plea and proceed to trial, if he chooses.

¶ 32      Affirmed.

¶ 33       JUSTICE THEIS, specially concurring:
¶ 34       The majority opinion, which I join, acknowledges that the State has exclusive discretion
       to decide whether to prosecute. Supra ¶ 25. (citing People v. Jamison, 197 Ill. 2d 135, 161
       (2001)). That discretion naturally includes latitude in choosing which offenses to charge and,
       ultimately, how to dispose of them–by proceeding to trial, or negotiating a guilty plea.
¶ 35       Plea bargaining is an important and, perhaps, the central component of our criminal
       justice system. People v. Evans, 174 Ill. 2d 320, 325 (1996) (citing Bordenkircher v. Hayes,
       434 U.S. 357, 361 (1978)). In 2009, more than 85% of all criminal convictions in Illinois
       resulted from guilty pleas (2009 Annual Report of the Illinois Courts, Statistical Summary
       59), and the percentage is even higher in federal court (Ana Maria Gutierrez, Comment, The
       Sixth Amendment: The Operation of Plea Bargaining in Contemporary Criminal Procedure,


                                                 -8-
       87 Denver U. L. Rev. 695, 709 (2010)). “If every criminal charge were subjected to a full-
       scale trial, the States and the Federal Government would need to multiply by many times the
       number of judges and court facilities.” Santobello v. New York, 404 U.S. 257, 260-61 (1971).
¶ 36       However, plea bargaining has value beyond reducing trial court case loads. In concluding
       that guilty pleas did not violate the fifth amendment, the United States Supreme Court
       discussed other advantages:
                “[G]uilty pleas are not constitutionally forbidden, because the criminal law
                characteristically extends to judge or jury a range of choice in setting the sentence in
                individual cases, and because both the State and the defendant often find it
                advantageous to preclude the possibility of the maximum penalty authorized by law.
                For a defendant who sees slight possibility of acquittal, the advantages of pleading
                guilty and limiting the probable penalty are obvious–his exposure is reduced, the
                correctional processes can begin immediately, and the practical burdens of a trial are
                eliminated. For the State there are also advantages–the more promptly imposed
                punishment after an admission of guilt may more effectively attain the objectives of
                punishment; and with the avoidance of trial, scarce judicial and prosecutorial
                resources are conserved for those cases in which there is a substantial issue of the
                defendant’s guilt or in which there is substantial doubt that the State can sustain its
                burden of proof. It is this mutuality of advantage that perhaps explains the fact that
                [a high percentage] of the criminal convictions in this country rest on pleas of guilty,
                a great many of them no doubt motivated at least in part by the hope or assurance of
                a lesser penalty than might be imposed if there were a guilty verdict after a trial to
                judge or jury.” Brady v. United States, 397 U.S. 742, 751-52 (1970).
¶ 37       Clearly, sentencing is the driving force behind the plea bargaining process. But that
       process has become more challenging as the legislature has increased penalties for certain
       offenses through mandatory sentence enhancements. Section 5–8–1(a)(1)(d)(i) of the Unified
       Code of Corrections adds 15 years to the sentence of a defendant who committed first degree
       murder “while armed with a firearm.” 730 ILCS 5/5–8–1(a)(1)(d)(i) (West 2008). Thus,
       when the defendant has a gun, the sentencing range for first degree murder shifts from 26 to
       60 years to 35 to 75 years. The majority opinion states that the legislature took away the
       State’s discretion to fashion a plea agreement, and the trial court to impose a term of
       imprisonment, below this higher range. Supra ¶ 26. This court has repeatedly observed that
       plea bargaining should be encouraged (see People v. Boyt, 109 Ill. 2d 403, 416 (1985)), so
       the question becomes whether the State can ever negotiate a guilty plea in this context where
       the sentencing recommendation is below 35 years’ imprisonment. I believe the answer,
       implicit in the majority opinion, is yes.
¶ 38       Supreme Court Rule 402(c) provides, “The court shall not enter final judgment on a plea
       of guilty without first determining that there is a factual basis for the plea.” Ill. S. Ct. R.
       402(c) (eff. July 1, 1997). Here, as the majority opinion notes, “The version of the facts
       agreed to by the State and presented by it in the factual basis to the court established that a
       firearm was used in the commission of the offense.” Supra ¶ 27. According to the majority
       opinion, the factual basis triggered section 5–8–1(a)(1)(d)(i).


                                                 -9-
¶ 39       The majority opinion briefly discusses People v. Summers, 291 Ill. App. 3d 656, 657
       (1997), where the appellate court held that the State could “legitimately concede” a version
       of the defendant’s conduct that would result in concurrent sentences, rather than mandatory
       consecutive sentences. According to the majority opinion, the so-called Summers principle
       remains inapplicable here because the State presented a factual basis for the defendant’s plea
       that established a firearm was used in the commission of this offense, thus triggering the 15-
       year mandatory sentence enhancement. Supra ¶ 27.
¶ 40       People v. Keller, 353 Ill. App. 3d 830 (2004), is more illuminating. In Keller, the
       defendant was charged with armed robbery. The sentencing range for that offense is 6 to 30
       years (see 730 ILCS 5/5–8–1(a)(3) (West 2008)), but because the indictment alleged that the
       defendant had committed the offense while armed with a firearm, a 15-year mandatory
       sentence enhancement applied (see 720 ILCS 5/18–2(b) (West 2000)). Thus, the sentencing
       range became 21 to 35 years. Pursuant to a plea agreement, the State amended the indictment
       to allege that the defendant committed armed robbery with a dangerous weapon, and the
       defendant pleaded guilty. Keller, 353 Ill. App. 3d at 831. The court sentenced the defendant
       to 12 years’ imprisonment, a term within the range for armed robbery. Id.
¶ 41       If the State wished to negotiate around the mandatory sentence enhancement here, it
       should have followed a similar course, amending the indictment and presenting a factual
       basis that referred to a dangerous weapon, rather than a firearm. Because it did not do so, the
       enhancement applied. The sentence that the defendant received was below the statutory
       range, and therefore void pursuant to People v. Arna, 168 Ill. 2d 107 (1995).




                                                -10-